DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on December 9, 2020 were received and fully considered. Claims 44 and 73 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-64, 82, 83-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58, and all dependent claims thereof, recites “the graphic element” in lines 1-2, which lacks antecedent basis.
Claim 82 recites “the graphic element” in lines 1-2, which lacks antecedent basis.
Claim 83, and all dependent claims thereof, recites “the graphic element” in lines 1-2, which lacks antecedent basis.
Claim 87 recites “a second graphic element” in line 2, which is indefinite as “a first graphic element” is not recited previously.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 44, 46, and 48-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 44 follows.
Regarding claim 44, the claim recites a series of steps or acts for diagnostic assessment of a mechanically ventilated patient. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception:
“said processor causing the at least three changing values to be represented on the monitoring screen in real-time together in a pictorial representation of a lung shape displayed on the monitoring screen; 
said processor generating and displaying, on the monitoring screen a real-time, a pictorial animation showing the effect of ventilation by the ventilator, by way of the lung shape increasing and decreasing in size within each breath in the pictorial representation of the lung shape to represent a current volume change of a ventilated lung of the patient when the patient is mechanically ventilated by the ventilator and the respiratory tube; and 
simultaneously displaying, on the monitoring screen, an ideal or normal shape size as a comparison shape superimposed with the increasing and decreasing lung shape...” 


Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the mental process, the claim recites the following additional limitations: 
“...a ventilator is coupled to the patient for mechanically ventilating the patient, a respiratory tube is coupled between the patient and the ventilator, and at least one sensor is coupled to the mechanically ventilated patient and processor coupled with a monitoring screen, the method comprising: measuring, by the at least one sensor, at least three changing values from the patient when the patient is mechanically ventilated by the ventilator, wherein each of the at least three changing values is of a different origin of the mechanically ventilated patient... wherein the at least one sensor includes an oxygen sensor or a pressure sensor provided on the respiratory tube.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and outputting. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claim 73 is also not patent eligible for substantially similar reasons.
Dependent claim 46 recites additional limitations “monitoring the mechanically ventilated patient’s breathing activity and visually displaying in real-time on the monitoring screen whether or not the patient is participating in breathing work,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 48 recites additional limitations “increasing or decreasing in real-time the lung shape in size corresponding to a contour of the lung shape,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 49 recites additional limitations “changing in its fashion, during the size change of the lung shape, an outline of the lung shape on its diaphragm side in real-time, in the case that the patient actively breathes,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 50 recites additional limitations “measuring the changing values by way of a plurality of sensors on the patient being mechanically ventilated, or as determined from readings from the plurality of sensors by calculation; wherein the plurality of sensors on the patient include a blood pressure monitor,” which does not integrate the judicial exception into a practical application as this merely amounts to pre-solution activity. See MPEP 2106.05(g).

Dependent claim 52 recites additional limitations “representing the lung shape in a large manner in the case that an occlusion is ascertained, and in a smaller manner in the case that a disconnection is ascertained,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 53 recites additional limitations “representing an airway shape integrated into the lung shape, and assigning at least one changing value characterizing an airway to a characteristic of the airway shape,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 54 recites additional limitations “making qualitative information on a ventilation resistance by way of at least one of a width of the airway shape and/or by way of a color and/or a brightness level of the airway shape,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 55 recites additional limitations “monitoring an activity of a lung muscle system, wherein the graphic element further comprises a muscle system shape, 
Dependent claim 56 recites “representing an activity of the lung muscle system in several levels,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 57 recites additional limitations “effecting a changing of the muscle system shape synchronously with the activity of the lung muscle system,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 58 recites additional limitations “the graphic element further includes at least one of a heart-shape and/or a blood-vessel-shape, and assigning at least one changing value characterizing blood circulation to a characteristic of at least one of the heart-shape and/or the blood-vessel-shape,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 59 recites additional limitations “providing qualitative information on a hemodynamic status by way of the width of at least a partial region of the blood-vessel-shape,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 60 recites additional limitations “providing qualitative information on an oxygen saturation of blood of the patient by way of a color of at least 
Dependent claim 61 recites additional limitations “providing qualitative information on a carbon dioxide partial pressure of blood of the patient by way of a color of at least one region of at least one of the blood-vessel-shape and/or the heart shape,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 62 recites additional limitations “displaying a pulse by way of a rhythm of a contour change of the heart shape or a brightness change or a color change within the heart shape,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 63 recites additional limitations “displaying a pulse by a symbol running along the blood-vessel-shape or by a symbol pulsating in or at the blood-vessel-shape,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 64 recites additional limitations “a color or a brightness level of the heart shape or of the blood-vessel-shape provides qualitative information on an oxygen supply of the patient,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 65 recites additional limitations “displaying, on the monitoring screen, a second graphic element, which graphically represents at least three 
Dependent claim 66 recites additional limitations “displaying, on the monitoring screen, values of the at least three parameters with a position of a division or of a positionally changing component, in an analog or quasi-analog manner on scales allocated to the at least three parameters,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 67 recites additional limitations “displaying, on the monitoring screen, a current value of each of the at least three parameters-on a range, said range in each case displaying poor values of a respective parameter at one end, and good values at a distance thereto, and each range arranged in a manner such that the good values of all ranges are graphically positioned in a relation to one another,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 68 recites additional limitations “displaying, on the monitoring screen, at least one region with good values and at least one region with poor values, wherein each region is differentiated by way of color, brightness or by way of patterning, 
Dependent claim 69 recites additional limitations “displaying, on the monitoring screen, at least one region with middle values, differentiated from the at least one region with good values and at least one region with poor values by way of color, brightness or by way of patterning,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 70 recites additional limitations “defining or adjusting the regions by a user defining or adjusting at least one border line value between one region and an adjacent region,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 71 recites additional limitations “measuring or computing a stiffness or a compliance of the lung on a basis of readings and that a current formation of a contour line or a current fashion of an outline of the lung shape is adapted according to the stiffness or the compliance of the lung,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.

Dependent claim 74 recites additional limitations “the at least one sensor comprises a sensor for monitoring pressure or a flow of ventilation air in order to be able to ascertain a disconnection or an occlusion, wherein in both cases the lung shape is represented with a constant size on the screen,” which does not integrate the judicial exception into a practical application as this merely amounts to pre-solution activity. See MPEP 2106.05(g).
Dependent claim 75 recites additional limitations “the constant size of the lung shape is large in a case that an occlusion is ascertained, and the constant size of the lung shape is small in a case that a disconnection is ascertained,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 76 recites additional limitations “the increase and decrease in the lung shape includes an area change of the lung shape representing breathing that is in relation to a measured tidal volume,” merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 77 recites additional limitations “the processor is further configured to display on the monitoring screen an area division of an area of the lung shape, which represents a difference between an ideal lung volume and a ventilated lung volume,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).

Dependent claim 79 recites additional limitations “the processor is further configured to display on the monitoring screen an ideal lung volume or an ideal compliance represented as a line following an outline of an ideal lung shape, or an area with the ideal lung shape which is stepped with regard to color or brightness,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 80 recites additional limitations “the represented lung shape also includes an airway shape, and wherein at least one changing value concerning airways is represented with the airway shape,” which merely further limits the judicial exception and accordingly does not integrate the judicial exception into a practical application.
Dependent claim 81 recites additional limitations “the processor is further configured to display on the monitoring screen a current ventilation resistance represented by way of a current width of the airway shape or by a color or a brightness level of the airway shape,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).

Dependent claim 83 recites additional limitations “the graphic element also includes a vessel shape, and at least one changing value concerning blood circulation is represented with the vessel shape,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 84 recites additional limitations “the processor is further configured to display on the monitoring screen a current blood pressure represented by a current width of the vessel shape,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 85 recites additional limitations “the processor is further configured to display on the monitoring screen a current oxygen saturation of blood represented by way of a current color of at least one of a region of the vessel shape or a heart shape,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 86 recites additional limitations “the processor is further configured to display on the monitoring screen a symbol of a pulse which runs along the 
Dependent claim 87 recites additional limitations “the processor is further configured to display on the monitoring screen a second graphic element, which graphically represents at least three parameters, comprising: an applied oxygen concentration, a positive endexpiratory pressure, an inspiration pressure or an inspiratory mean pressure, a ratio between controlled ventilation and spontaneous breathing, or a rapid shallow breathing, a ratio of the theoretic minute volume to a current minute volume, a variability index, and/or an index for the breathing exertion of the patient,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 88 recites additional limitations “the processor is further configured to display on the monitoring screen the parameter values in an analog or a quasi-analog manner with a position of a division or of a positionally changing component, on scales allocated to the parameters,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 89 recites additional limitations “the processor is further configured to display on the monitoring screen a current value of each of the at least three parameters represented in each case on a range, said range in each case displaying poor values of a respective parameter at one end, and good values at a distance thereto, and each range arranged in a manner such that the good values of all 
Dependent claim 90 recites additional limitations “the processor is further configured to display on the monitoring screen at middle values in at least one range,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).	Dependent claim 91 recites additional limitations “an interface for entering border line values between one region and an adjacent region,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 92 recites additional limitations “the least one region with good values and the region with poor values are different by way of color, brightness or patterning, wherein the monitoring screen is further configured to display by way of the color, brightness or patterning of a region of each range or of the background, as to whether all displayed readings lie within the region with good values,” which does not integrate the judicial exception into a practical application as this merely amounts to extra-solution activity. See MPEP 2106.05(g).
Therefore, claims 44, 46, and 48-93 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 44, 46, 48-57, and 73-76, and 80-82 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 6,390,091 to Banner et al (“Banner”) in view of US 5,333,106 to Lanpher et al (“Lanpher”), and further in view of US 2004/0064298 to Levine.

Banner, Lanpher, and Levine were applied in the previous office action.
Regarding claims 44 and 73, Banner teaches a method/device for diagnostic assessment of a mechanically ventilated patient, wherein a ventilator is coupled to the patient for mechanically ventilating the patient, a respiratory tube is coupled between the patient and the ventilator, and at least one sensor is coupled to the mechanically 
measuring, by the at least one sensor, at least three changing values from the patient when the patient is mechanically ventilated by the ventilator, wherein each of the least three changing values is of a different origin of the mechanically ventilated patient (Abstract, i.e. the medical ventilator includes at least a pressure sensor and a flow rate sensor; flow rate includes the change in volume),
acquiring, by the processor, the at least three changing values from said at least one sensor (pressure, flow, and volume signals are obtained from sensors; see Fig. 1, 8A-8C; abstract; see also, col.12, line 66+);
said processor causing the at least three changing values to be represented on the monitoring screen in real-time (Figure 1, visual display 70 and user interface 80; column 13, line 25 to column 14, line 11; col.22, lines 55+ “Real-time measurement”);
wherein the at least one sensor includes an oxygen sensor or a pressure sensor provided on the respiratory tube (abstract “at least a pressure sensor and a flow rate sensor, disposed in a functionally open ventilator conduit in fluid communication with the lungs of the patient”).
However, Banner does not teach said processor generating and displaying, on the monitoring screen in real-time, a pictorial animation showing the effect of ventilation by the ventilator, by way of the lung shape increasing and decreasing in size within each breath in the pictorial representation of the lung shape displayed on the monitoring screen; represent a current volume change of a ventilated lung of the patient when the patient is mechanically ventilated by the ventilator and the respiratory tube; and 
Lanpher teaches measuring pressure, flow, and volume of a patient while visually displaying an animation of a lung in real-time (Figure 1A). The lung represents a current volume change of a ventilated lung in a pictorial animation by way of the lung shape increasing and decreasing in size within each breath in the pictorial representation of the lung shape on the monitoring screen, and (column 14, lines 54-68, i.e. lung portrayals are of two types: (a) full views of the lungs and/or upper respiratory tract, and (b) views of a typical large or small airway...a model of the flow of air and aerosol into and out of the lungs (and optimally expansion and contraction of the lung outline)). It would have been obvious to modify Banner with the visual of the lung animation of Lanpher, because it is the use of a known technique to improve similar devices in the same way by allowing the user to visually see the work being performed by the lungs.
The combination of Banner and Lanpher do not teach the animation of the lung wherein the contour of the lung remains as the rest of the lung increases or decreases in shape. However, Levine teaches displaying a lung animation wherein a fixed state of the lung is superimposed on the animated lung to show disease (paragraph 88, i.e. the x-ray representation of this condition is also shown superimposed on the animated lung in order to highlight the overlay of the disease process demonstrated by the animation with an actual x-ray). While the image is not directly correlated to a mechanically ventilated patient, it shows the concept of overlaying a fixed lung with an animated lung for diagnosis and treatment (paragraph 88, i.e. this library of animations is designed to demonstrate a visual representation of the internal human body during any medical illness, its evaluation, diagnosis and treatment). The teachings of Levine address the problem as outlined by Applicant of presenting patient data to make a diagnostic assessment (Abstract, wherein various organs are visualized as virtual patients for medical instruction including diagnosis; see also paragraphs 7-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lanpher and Banner with the overlay of Levine, because it is a visual of the lung for diagnosis and is the use of a known technique to improve similar devices in the same way.
Regarding claim 46, Banner teaches the method of claim 44, further comprising monitoring the mechanically ventilated patient’s breathing activity and visually displaying on the monitoring screen whether or not the patient is participating in breathing work (Abstract, i.e. the medical ventilator...may adjust the selected pressure support ventilation level of the breathing gas provided to the patient by the ventilator until a pressure support ventilation level is reached such that the patient work of breathing is within the predetermined work of breathing range; column 13, line 58 to column 14, line 11, i.e. the ventilator may further have a visual display electronically coupled to the monitoring means for outputting and displaying electronic output signals...the work of breathing of the patient).
Regarding claim 48, Lanpher teaches the method according to claim 44, further comprising increasing or decreasing in real-time the lung shape in each case in size corresponding to a contour of the lung shape (column 14, lines 54-68, wherein the lung changes shape according to the flow). 

Regarding claim 50, Banner teaches the method according to claim 44, further comprising measuring the changing values by way of a plurality of sensors on the patient being mechanically ventilated, or as determined from such readings from the plurality of sensors by calculation (Abstract, i.e. medical ventilator includes at least a pressure sensor and a flow rate sensor). Lanpher also teaches the use of a plurality of sensors to monitor the patient (column 13, line 65 to column 14, line 4, i.e. a pneumotach and a pressure transducer means for generating an electrical signal proportional to the pressure), while Levine suggests utilizing a blood pressure monitor (see par.0091).
Regarding claim 51, Banner teaches the method according to claim 50, further comprising acquiring, by said processor, at least one of a respiratory flow and/or pressure conditions in order to monitor whether a disconnection or an occlusion occurs (Abstract), but does not teach the lung animation.
i.e. when feedback is derived from a mathematical vector model of the lungs, the current shape of the lungs and/or distribution of the air and aerosol throughout the respiratory tract are continuously variable). Banner also teaches measuring pressure and flow of a mechanically ventilated patient and sends an alarm of a failure of the ventilator (Abstract; column 11, line 29 to column 12, line 45; column 14, lines 12-22). It would have been obvious to modify Banner with the visual of the lung animation of Lanpher, because it is the use of a known technique to improve similar devices in the same way by allowing the user to visually see the work being performed by the lungs.
Regarding claim 52, Lanpher teaches the method according to claim 51, further comprising representing the lung shape in a large manner in the case that an occlusion is ascertained, and in a smaller manner in the case that a disconnection is ascertained (column 15, lines 12-17, wherein the lung shape can change continuously based on the mathematical principles). Banner also teaches measuring pressure and flow of a mechanically ventilated patient and sends an alarm of a failure of the ventilator (Abstract; column 11, line 29 to column 12, line 45; column 14, lines 12-22).
Regarding claim 53, Lanpher teaches the method according to claim 44, further comprising representing an airway shape integrated the lung shape, and assigning at least one changing value characterizing an airway to a characteristic of this the airway shape (column 14, lines 54-68, i.e. the variables input are patient demographics and/or the physiological status of the patient's airways...from these are calculated and displayed the intake and distribution of the air and aerosolized medication, and the changes in the structure of the airways). 
Regarding claim 54, Lanpher teaches the method according to claim 53, further comprising making qualitative information on the ventilation resistance by way of at least one of a width of the airway shape and by way of the color or the brightness level of the airway shape (column 14, line 54 to column 15, line 40, wherein the structure of the airways can change shape).
Regarding claim 55, Lanpher teaches the method according to claim 44, further comprising monitoring an activity of a lung muscle system, the graphic element has having a muscle system shape, which represents a lung muscle system of a diaphragm, and assigning a changing value characterizing a participation of the patient with the breathing work to a characteristic of the muscle system shape (column 14, lines 54-68, wherein the inhalation effort data is gathered and displayed with the structure of the lungs and airways). Banner teaches monitoring the breathing work the patient continually. Using the lung animation with the monitoring parameter of Banner allows for a visual display of the breathing work of the patient. It would have been obvious to modify Banner with the visual of the lung animation of Lanpher, because it is the use of a known technique to improve similar devices in the same way by allowing the user to visually see the work being performed by the lungs.
Regarding claim 56, Lanpher teaches the method according to claim 55, further comprising representing an activity of the lung muscle system represented in several levels (column 14, line 54 to column 15, line 40 wherein the inhalation effort is portrayed in the lung animation). 

Regarding claim 74, Banner teaches the device according to claim 73, wherein the at least one sensor comprises a sensor for monitoring pressure or the flow of ventilation air, in order to be able to ascertain a disconnection or an occlusion, and that in both cases the lung shape is represented with a constant size on the screen (Abstract). Lanpher also teaches monitoring pressure and flow rate (column 13, line 65 to column 14, line 4).
Regarding claim 75, Lanpher teaches the device according to claim 74, wherein the constant size of the lung shape is large in the case that an occlusion is ascertained, and the constant size of the lung shape is small in the case that a disconnection is ascertained (column 15, lines 12-17). 
Regarding claim 76, Lanpher teaches the device according to claim 73 wherein the increase and decrease in the lung shape includes an area change of the lung shape representing the breathing is in relation to a measured tidal volume (Figure 1a and column 14, lines 54-68, wherein the flow and volume are detected during the respiratory cycle).
Regarding claim 80, Lanpher teaches the device according to claim 73, wherein the represented lung shape also includes an airway shape, and at least one changing value concerning the airways is represented with the airway shape (column 14, lines 54-68). 

Regarding claim 82, Lanpher teaches the device according to claim 73, wherein the graphic element also includes a muscle system shape which represents a muscle system, in particular a diaphragm, and at least one changing value concerning the participation of the patient in the breathing work is represented with the muscle shape (column 14, line 54 to column 15, line 40). Banner teaches monitoring the breathing work the patient continually. Using the lung animation with the monitoring parameter of Banner allows for a visual display of the breathing work of the patient. It would have been obvious to modify Banner with the visual of the lung animation of Lanpher, because it is the use of a known technique to improve similar devices in the same way by allowing the user to visually see the work being performed by the lungs.

Claims 58-64, 72, and 83-86 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banner in view of Lanpher and Levine, as applied to claims 44 and 73 above, and further in view of NL 8801322 to Hellige.

Hellige was applied in the previous office action.

Hellige teaches a visual display system for medical use including pictograms of the lung and heart (Abstract). The display also includes diagnostic information characterizing the blood circulation to a characteristic of the heart shape and/or the blood- vessel-shape (Abstract and Figure 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner and Lanpher with cardiovascular information of Hellige because visually monitoring multiple health parameters is well-known, particularly in clinical environments, and is the use of a known technique to improve similar devices in the same way of providing accurate medical diagnostic information.
Regarding claims 59-61, Hellige teaches the method according to claim 58, further comprising providing qualitative information on the hemodynamic status, in particular the average blood pressure, by way of the width of at least a part region of the vessel shape (Abstract and Figure 2 shows the blood pressure information); on the oxygen saturation of the blood by way of the color of at least a region of the vessel shape and/or the heart shape (Figure 3); and on the carbon dioxide partial pressure of the blood is way of the color of at least one a region of the vessel shape and/or of the heart shape (Figure 3). Lanpher teaches the change of the shape of the lung based on measured physiological parameters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the heart 
Regarding claim 62, Hellige teaches the method according to claim 58, further comprising displaying the pulse by way of the rhythm of a contour change of the heart shape or a brightness change or a color change within the heart shape (Figure 2). Lanpher teaches the change of the shape of the lung based on measured physiological parameters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the heart based on the measured physiological parameters of Hellige, because it is the use of a known technique to improve similar devices in the same way.
Regarding claim 63, Hellige teaches the method according to claim 58, further comprising displaying the pulse by a symbol running along the vessel shape or by a symbol pulsating in or at the vessel shape (Figure 2). Lanpher teaches the change of the shape of the lung based on measured physiological parameters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the heart based on the measured physiological parameters of Hellige, because it is the use of a known technique to improve similar devices in the same way.
Regarding claim 64, Hellige teaches the method according to claim 58, wherein the color or brightness level of the heart shape or of the vessel shape provides qualitative information on the oxygen supply of the patient (Figures 2-3). Lanpher teaches the change of the shape of the lung based on measured physiological parameters. It would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 72, Hellige teaches the method according to claim 59, wherein the hemodynamic status is an average blood pressure (Abstract and Figure 2).
Regarding claim 83, Banner, Lanpher, and Levine teach the device according to claim 73, but fail to teach a heart shape or a blood vessel shape included in the graphic element.
Hellige teaches a visual display system for medical use including pictograms of the lung and heart (Abstract). The display also includes diagnostic information characterizing the blood circulation to a characteristic of the heart shape and/or the blood- vessel-shape (Abstract and Figure 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner and Lanpher with cardiovascular information of Hellige because visually monitoring multiple health parameters is well-known and is the use of a known technique to improve similar devices in the same way of providing accurate medical diagnostic information.
Regarding claims 84-86, Hellige teaches the device according to claim 83, wherein a current blood pressure, in particular the current average blood pressure is represented by the current width of a vessel shape (Abstract and Figure 2); a current oxygen saturation of the blood is represented by way of the current color at least of one region of a vessel shape and/or a heart shape (Figure 2); and a symbol of the pulse which runs along a vessel shape or which flashes is displayed (Figure 2). Lanpher teaches the change of the shape of the lung based on measured physiological .

Claims 65-71, 77-79, and 87-93 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banner in view of Lanpher and Levine, as applied to claims 44 and 73 above, and further in view of Wachter, et al. “Evaluation of a pulmonary graphical display in the medical intensive care unit: An observational study.” Journal of Biomedical Informatics. November 2004. Pgs. 239-243. (“Wachter”).

Wachter was applied in the previous office action.
Regarding claim 65, Banner, Lanpher, and Levine teach the method according to claim 44, further comprising representing a second graphic element on the screen (Figure 1a), but fail to teach at least three of the respiratory parameters listed.
Wachter teaches a pulmonary graphic display that depicts pulmonary physiological variables for intubated, mechanically ventilated patients (Abstract). The variables include at least three of the following parameters: 
the applied oxygen concentration, a positive end-expiratory pressure, the inspiration pressure or in inspiratory mean pressure, the ratio between controlled ventilation and spontaneous breathing or the rapid shallow breathing, the ratio of the theoretic minute volume to the current minute volume, a variability index, an/or an index for the respiratory exertion of the patient (page 240, i.e. the pulmonary display graphically and numerically presents fraction of inspired oxygen, end tidal carbon dioxide, and tidal volume…the pulmonary parameters measured and displayed included: peak airway pressure, airway resistance, total lung compliance, respiratory rate, inspired positive end expiratory pressure (iPEEP), ETCO2, and tidal volume). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner and Lanpher with the respiratory parameters of Wachter because the parameters are additional respiratory variables that can be used for diagnosis of pulmonary issues.
Regarding claim 66, Wachter teaches the method according to claim 65, further comprising displaying the parameter values with a position of a division or of a positionally changing component, in an analog or quasi-analog manner on scales allocated to the parameters (Figure 1 shows the parameters displayed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner and Lanpher with the respiratory parameters of Wachter because the parameters are additional respiratory variables that can be used for diagnosis of pulmonary issues.
Regarding claim 67, Wachter teaches the method according to claim 65, further comprising displaying, on the monitoring screen, a current value of each of the at least three parameters on a range, said ranges in each case displaying poor values of the respective parameter at one end, and good values at a distance thereto, and these ranges are arranged in a manner such that the good values of all ranges are graphically set in a relation to one another (Figure 1 and page 240, i.e. the pulmonary display pictorially presents the bellows, airways, lung parenchyma, and inspired and expired gas; it uses color, shape, and highlights portions of the display that become more salient to emphasize abnormal pulmonary physiology). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner, Lanpher, and Levine with the variation of the colors of Wachter because it is an enhancement to current physiological monitors and provide better support for diagnosis (pg. 239).
Regarding claim 68, Wachter teaches the method according to claim 65, further comprising displaying, on the monitoring screen, at least one region with good values and at least one region with poor value, wherein each region is differentiated by way of color, brightness, or by way of patterning, wherein by way of the color, brightness, or patterning of a region of each range or of the background, it is displayed as to whether all displayed readings lie within the region with good values (Figure 1 and page 240). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner, Lanpher, and Levine with the variation of the colors of Wachter because it is an enhancement to current physiological monitors and provide better support for diagnosis (pg. 239).
Regarding claim 69, Wachter teaches the method according to claim 68, further comprising displaying, on the monitoring screen, at least one region with middle values, differentiated from the at least one region with good values and at least one region with poor values by way of color, brightness, or by way of patterning. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner, Lanpher, and Levine with the variation of the colors of Wachter because 
Regarding claim 70, Wachter teaches the method according to claim 68, further comprising defining or adjusting the regions by the user defining or adjusting border line values between one region and an adjacent region (Figure 1 and page 240). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner, Lanpher, and Levine with the variation of the colors of Wachter because it is an enhancement to current physiological monitors and provide better support for diagnosis (pg. 239).
Regarding claim 71, Wachter teaches the method according to claim 44, further comprising measuring or computing the stiffness or compliance of the lung on the bases of readings and that a current formation of a contour line and/or a current fashion of an outline of the lung shape is adapted according to the stiffness or compliance of the lung (Figure 1C, wherein the figure shows a decreased lung compliance). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner in view of Lanpher and Levine with the respiratory parameters of Wachter because the parameters are additional respiratory variables that can be used for diagnosis of pulmonary issues.
Regarding claims 77-79, Banner, Lanpher, and Levine teach the device according to claim 73, but fail to teach the lung shape difference and qualitative information about the compliance of the lung.
Wachter teaches a pulmonary graphic display of for intubated, mechanically ventilated patients wherein an area division of the area of the lung shapes is present, 
Regarding claim 87, Banner, Lanpher, and Levine teach the device according to claim 73, wherein a second graphic element is represented on the screen (Figure 1a), but fail to teach at least three of the respiratory parameters listed.
Wachter teaches a pulmonary graphic display that depicts pulmonary physiological variables for intubated, mechanically ventilated patients (Abstract). The variables include at least three of the following parameters: 
an applied oxygen concentration, a positive end-expiratory pressure, an inspiration pressure or in inspiratory mean pressure, a ratio between controlled ventilation and spontaneous breathing or the a rapid shallow breathing, a ratio of the theoretic minute volume to a current minute volume, a variability index, and/or an index for the breathing exertion of the patient (page 240, i.e. the pulmonary display graphically and numerically presents fraction of inspired oxygen, end tidal carbon dioxide, and tidal volume…the pulmonary parameters measured and displayed included: peak airway pressure, airway resistance, total lung compliance, respiratory rate, inspired positive end expiratory pressure (iPEEP), ETCO2, and tidal volume). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner and Lanpher in view of Levine with the respiratory parameters of Wachter because the parameters are additional respiratory variables that can be used for diagnosis of pulmonary issues. 
Regarding claim 88, Wachter teaches the device according to claim 87, wherein the processor is further configured to display on the monitoring screen the parameter values are displayed in an analog or quasi-analog manner with a position of a division or of a positionally changing component, on scales allocated to the parameters (Figure 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner and Lanpher in view of Levine with the respiratory parameters of Wachter because the parameters are additional respiratory variables that can be used for diagnosis of pulmonary issues.
Regarding claim 89, Wachter teaches the device according to claim 87, wherein the processor is further configured to display on the monitoring screen a current value of each represented parameter is represented in each case on a range, said ranges in each case displaying poor values of the respective parameter at one end, and good values at a distance thereto, and these ranges are arranged in a manner such that the good values of all ranges are graphically put in a relation to one another (Figure 1 and page 240). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner and Lanpher in view of Levine with the 
Regarding claim 90, Wachter teaches the device according to claim 87, wherein the processor is further configured to display on the monitoring screen at middle values in at least one range (Figure 1; page 240). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner, Lanpher, and Levine with the variation of the colors of Wachter because it is an enhancement to current physiological monitors and provide better support for diagnosis (pg. 239).
Regarding claim 91, Wachter teaches the device according to claim 89, further comprising an interface for entering border line values between one region and an adjacent region (Figure 1 and page 240). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner and Lanpher in view of Levine with the respiratory parameters of Wachter because the parameters are additional respiratory variables that can be used for diagnosis of pulmonary issues.
Regarding claim 92, Wachter teaches the device according to claim 87, wherein at least one region with good values, a region with poor values, and as the case may, a region with middle values are represented, and are different by way of their color, their brightness and/or by way of their patterning, wherein by way of the color, brightness or patterning of a region of each range and/or of the background, it is displayed as to whether all displayed readings lie within their region with good values (Figure 1 and page 240). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner and Lanpher in view of Levine with the 
Regarding claim 93, Wachter teaches the device according to claim 92, wherein the processor is further configured to display on the monitoring screen at least one region with middle values, differentiated from the at least one region with good values and at least one region with poor values by way of color, brightness, or by way of patterning (Figure 1; pg. 240). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Banner, Lanpher, and Levine with the variation of the colors of Wachter because it is an enhancement to current physiological monitors and provide better support for diagnosis (pg. 239).

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112A rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant’s arguments filed with respect to the 35 USC 112B rejections raised in the previous office action were fully considered. Some claims remain indefinite. Please see corresponding rejection heading above for more detail.
Applicant’s arguments filed with respect to the 35 USC 101 rejections raised in the previous office action were fully considered, but they were not persuasive. Applicant appears to fixate on the structural elements recited in independent claim 73 (a diagnostic devices, mechanical ventilator, at least one sensor comprises an oxygen sensor or pressure sensor disposed in the respiratory tube, monitoring screen, and a 
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action were fully considered, but they were not persuasive. Applicant appears to argue that the obviousness rejection “employs impermissible hindsight reasoning” because “the references are non-analogous art” (remarks, pg. 20). Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, Examiner argues that PHOSITA would be motivated to utilize sensed values so as to provide a pictorial representation of a lung shape to be displayed. Even assuming that the secondary references (Lanpher and Levine) are directed to medical educational tools, this is not persuasive in arguing that the claimed invention, as currently recited, would be nonobvious over the cited references. For the reasons set forth in the obviousness rejection heading above, the claims, as currently recited, would be obvious to PHOSITA. The prior art rejection is therefore maintained. Please see prior art section above for more detail/citations.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791